Citation Nr: 1643739	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 9, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 9, 2014.

3.  Entitlement to special monthly compensation (SMC) based on housebound status prior to July 9, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1962 to May 1976, including service in the Republic of Vietnam and Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A January 2011 rating decision assigned an increased 50 percent rating for PTSD for the entire appeal period, and a September 2014 rating decision increased the Veteran's PTSD rating to 70 percent, effective July 9, 2014.

This matter was previously remanded by the Board in April 2014 for additional development.  There has been substantial compliance with the remand directives.

As of July 9, 2014, the Veteran is in receipt of a 100 percent schedular rating and SMC pursuant to 38 U.S.C.A. § 1114(s)(1).  As such, consideration of entitlement to a TDIU from that period forward is moot, and the issues have been recharacterized as reflected on the title page.  Bradley v. Peake, 22 Vet. App. 280 (2008).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period.

2.  The Veteran's PTSD renders him unable to secure or follow a substantially gainful employment.

3.  From April 17, 2014 to July 9, 2014, the Veteran had additional service-connected disabilities apart from his PTSD independently ratable at 60 percent or more disabling.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD are met from January 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met from January 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2015).

3.  The criteria for SMC at the housebound rate are met from April 17, 2014 to July 9, 2014.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

Facts & Analysis - PTSD

The Veteran's current claim for an increased PTSD evaluation was received by the RO on January 23, 2008.  Therefore, the pertinent period for consideration is January 23, 2007 to the present.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Veteran asserts that the currently assigned ratings for his PTSD are not accurate.  See, e.g., February 2011 substantive appeal (stating that a 70 percent rating, at a minimum, is warranted,).  The Board agrees.  

A June 2006 VA treatment note reflects the Veteran complained of PTSD symptoms, including trouble with sleep, flashbacks, poor concentration, crying spells, thoughts racing, trouble thinking clearly, nightmares, exaggerated startle reflex, anxiety with loud noises, isolative behavior, and depression.  The mental status examination reflects the Veteran had adequate hygiene and grooming, good eye contact, depressed affect, clear speech, linear thought process, no suicidal or homicidal ideation, no audio or visual hallucinations, no paranoia, adequate judgment and some insight.  The provider noted that the Veteran's attention and concentration were easily distractible.  The provider diagnosed mild PTSD and depressive symptoms related to the PTSD.  His assigned GAF score was 55.

An October 2006 VA psychiatric examination reflects similar symptoms, plus poor short term memory and fair insight.  The provider assessed the severity as moderate, due to inability to maintain relationships and tendency toward social isolation.  In regard to industrial impairment, the provider indicated that the Veteran was unable to relate well with others and he had PTSD-related difficulties with concentration that would impact his employment.  His GAF score was 58.
A January 2008 VA treatment note reflects the Veteran continued to complain of sleeping trouble, flashbacks, mood swings, and depression.  He was taking medication, but the response to treatment was poor.  He was oriented and memory was within normal limits, thinking was linear and goal directed and his judgment was fair.  His GAF score was 50.

The Veteran received a VA fee-basis examination in May 2008.  He reported that symptoms included intense fear, feelings of helplessness, nightmares, social avoidance, difficulty with sleep, irritability, anger outbursts, and poor concentration.  A Beck Anxiety Inventory was administered and the results suggested severe symptoms of anxiety, and Beck Depression Inventory testing reflected moderate symptoms of depression.  The report reflects the Veteran was well-kempt, cooperative with stable mood and affect, though tearful at times.  His thought processes were goal-directed and content was logical.  There were no indications of delusions or hallucinations, no obsessive or ritualistic behaviors, and the Veteran denied suicidal and homicidal ideation.  Insight and judgment were fair.  He was oriented to time, place and person; memory and impulse control appeared intact.  The Veteran reported feelings of worthlessness, hopelessness, helplessness and difficulty concentrating.  The diagnostic impression was chronic PTSD and depressive disorder.  His GAF score was 56.

A VA treatment note from September 2009 reflects the Veteran continued to have trouble with depression, mood swings, nightmares, difficulty sleeping, early morning awakening and fatigue, and also noted angry outburst.  He reported that he had no contact with his daughter and had no friends, but he occasionally attended his brother's church.  The assigned GAF score was 50.

A February 2010 VA treatment not reflects the Veteran complained of only three hours of sleep per night.  He was also having persistent flashbacks of the War in Vietnam.  He complained of anxiety, hyperarousal, hypervigilance, depression, and nightmares.  His mental status examination was within normal limits.  His GAF score was 50.

A May 2010 VA treatment note reflects the Veteran continued to complain of depression, moodiness, irritability, feeling scared, hypervigilance, flashbacks, and nightmares, all despite medication.  He had stopped taking the medications regularly because the copays were too expensive.  His sleep troubles continued periodically, but he occasionally slept well.  The mental status examination reflects that he was polite and cooperative with a euthymic mood and congruent affect.  He otherwise presented normally and no cognitive or memory impairments were apparent. 

In October 2010, the Veteran received another VA examination.  The provider noted that the Veteran suffered from depression, anxiety, irritability, poor concentration, severe nightmares, sleep issues, and occasional panic attacks.  The examiner stated that the severity of the Veteran's PTSD had worsened significantly since his previous examination and that he was unable to work closely with others.  The provider stated that the Veteran's PTSD impaired his family and social functioning.  The Veteran was not deemed totally socially and occupationally impaired, but there were noted deficiencies in thinking due to poor concentration and memory problems, and deficiencies in mood due to significant depression, anxiety, panic attacks, irritability, and rare hypomanic episodes.  The provider indicated that his GAF score was 45, but the psychiatric disability would not alone keep him from working, as he had retired due to physical injuries. 

There was no evidence of delusions or hallucinations, no suicidal or homicidal ideation, and no inappropriate behavior.  In summary, the examiner stated that the Veteran was isolating more than in the past, was uncomfortable in public, and his quality of life had decreased due to PTSD.  The examiner also indicated that the Veteran was not competent to manage his financial affairs due to poor concentration, below average intelligence and very poor math skills.  

A January 2011 VA treatment note reflects the Veteran continued to complain of depression and PTSD symptoms, including nightmares, poor concentration, crying spells, lack of motivation, lack of interest, forgetfulness, psychomotor agitation, racing thoughts, poor sleep, feeling unrested, fair insight and panic attacks.  He had good grooming and hygiene.  The provider noted that cognition and memory appeared good, but that he may have an underlying learning disability or borderline intellectual functioning.  The Veteran reported that he had a small number of friends. 

In May 2011, the Veteran reported that his PTSD-related problems waxed and waned and seemed to be impacted by his life stresses.  He reported that he enjoyed being around people and belonged to a church where his brother was a minister.  He continued to complain of poor sleep and occasional nightmares.  There were no cognitive deficits noted and no psychotic symptoms observed.  Judgment and insight were both fair.  The Veteran was described as compliant with his medication, except for lags during refill periods.

A March 2012 VA treatment note reflects that the Veteran showed cognitive deficits and memory impairment, described by the provider as "slightly slowed with intermittent blocking."  He reported that his support system included his sister.  A VA treatment note from November 2012 reflects that the Veteran may have had some improvement with medication but he ceased use.  The provider noted that his thought process was linear although his responses were indirect; there were mild deficits in cognition and memory; judgment and insight were both fair.  The Veteran continued to report nightmares and depressive symptoms.  His GAF score was 45.  A September 2012 VA treatment note reflects the Veteran's cognitive decline was age-related.  It also indicates that he reported having male friends. 

A May 2013 VA treatment note reflects that Veteran continued to have trouble with nightmares and sleep, although he reported that he sometimes talked to friends while awake. 

In July 2014, the Veteran received another VA psychiatric examination.  The provider indicated that his disability was manifested by occupational and social impairment with deficiencies in most areas including symptoms such as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner also stated that the Veteran's PTSD symptoms had become more severe in the previous four years.  As a result, the Veteran's PTSD rating was increased to 70 percent as of the date of the examination, July 9, 2014.

The Board finds that the Veteran's PTSD more closely approximated the 70 percent evaluation for the entire appeal period.  The earliest date on which the Board may grant this evaluation is January 23, 2007.  See Gaston, supra.  Evidence shows that, when not considering the ameliorative effects of medication, the Veteran's PTSD has been manifested by significant occupational and social impairment.  Specifically, the Veteran had deficiencies in most areas, particularly work, family relations, judgment, thinking and mood since 2006, based on symptoms such as difficulty with concentration and attention, isolative behaviors, severe anxiety, moderate depression, panic attacks, irritability, difficulty in adapting to stressful circumstances and anger outbursts.  With the except of a GAF score of 56 during the May 2008 VA fee-basis examination, all other GAF scores during the appeal period are 50 and lower, demonstrative of serious impairment in social and occupational functioning.  (The Board notes in passing that the Veteran was compliant with his medication at the time of the May 2008 GAF score of 56.)  

The Veteran's symptoms, however, do not approximate the criteria for a100 percent evaluation at any point during the appeal period.  The evidence does not show total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the symptoms noted in 38 C.F.R. § 4.130, Diagnostic Code 9411 are not exhaustive, but are merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent evaluation.  However, in the present case, the Veteran has not shown any of the above-listed symptoms, or any other symptomatology reflective of total social and occupational impairment.  He has been consistently described as well groomed, and has denied any suicidal or homicidal ideation throughout the appeal period.  Moreover, the evidence shows that the Veteran has had positive relationships with his brother and sister, and some friends, and he at least occasionally attended church.  As such, he is not totally socially impaired. 

Analysis - TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's now meets the criteria for consideration of TDIU on a schedular basis for the entire appeal period given the decision herein. 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence of record reflects that the Veteran stopped working in 2001 when he experienced a disabling low back injury.  See October 2006 VA PTSD examination report.  He had worked from 1976 to 2001 as a heavy equipment operator.  See April 2006 VA audiology examination report.  He has a General Educational Development (GED) certificate.  See October 2006 VA PTSD examination report.

The Veteran's assigned GAF scores during the appeal period are demonstrative of serious occupational functioning.  Moreover, the October 2006 VA examiner found that the Veteran's inability to relate well with others, as well as his concentration difficulties, would affect his employability.  While the October 2010 VA examiner found the Veteran was not unemployable due solely to PTSD, this opinion did not include much supporting rationale, is erroneously buttressed by the reason for the Veteran's retirement back in 2001, and is contrary to the assignment of a GAF score of 45 at that time.  

Accordingly, affording the Veteran the benefit of the doubt, the Board finds that employment is not realistically within his mental capabilities.  A TDIU is therefore granted for the entire appeal period.


Analysis - SMC prior to July 9, 2014

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294.

The Veteran is already in receipt to SMC under 38 U.S.C.A. § 1114(s)(1) from July 9, 2014.  Although the Veteran's PTSD is not evaluated at 100 percent, for SMC purposes the above award of a TDIU based on his PTSD disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. 251; Bradley, 22 Vet. App. at 293.  Thus, because the Veteran has a single service-connected disability rated as total (PTSD), and has additional service-connected disabilities independently rated at 60 percent (prostate cancer, rated as 100 percent disabling since April 17, 2014), the criteria for SMC under 38 U.S.C.A. § 1114 (s)(1) are met as of April 17, 2014.



ORDER

A 70 percent rating for PTSD is granted as of January 23, 2007.

A TDIU is granted as of January 23, 2007.

SMC at the housebound rate is granted from April 17, 2014 to July 9, 2014.



____________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


